

	

		II 

		108th CONGRESS

		2d Session

		S. 3003

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2004

			Mr. Reid (for himself

			 and Mr. Ensign) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To direct the Secretary of the Interior to

		  convey to the City of Henderson, Nevada, certain Federal land located in the

		  City, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Southern Nevada Limited Transition

			 Area Act.

		

			2.

			Definitions

			

				In this Act:

				

					(1)

					City

					The term City

			 means the City of Henderson, Nevada.

				

					(2)

					Secretary

					The term

			 Secretary means the Secretary of the Interior.

				

					(3)

					Special account

					The term Special

			 Account means the special account established under section 4(e)(1)(C)

			 of the Southern Nevada Public Land Management Act of 1998 (112 Stat.

			 2345).

				

					(4)

					State

					The term State

			 means the State of Nevada.

				

					(5)

					Transition area

					The term Transition

			 Area means the approximately 547 acres of Federal land located in

			 Henderson, Nevada, and identified as Limited Transition Area on

			 the map entitled Southern Nevada Limited Transition Area Act and

			 dated November 16, 2004.

				

			3.

			Southern Nevada Limited Transition Area

			

				(a)

				Conveyance

				Notwithstanding the Federal

			 Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), on request of

			 the City, the Secretary shall, without consideration and subject to all valid

			 existing rights, convey to the City all right, title, and interest of the

			 United States in and to the Transition Area.

			

				(b)

				Use of land for nonresidential development

				

					(1)

					In general

					After the conveyance to the

			 City under subsection (a), the City may sell any portion or portions of the

			 Transition Area for purposes of nonresidential development.

				

					(2)

					Method of sale

					The sale of land under

			 paragraph (1) shall be—

					

						(A)

						through a competitive bidding

			 process; and

					

						(B)

						for not less than fair market

			 value.

					

					(3)

					Compliance with charter

					Except as provided in

			 paragraphs (2) and (4), the City may sell parcels within the Transition Area

			 only in accordance with the procedures for conveyances established in the City

			 Charter.

				

					(4)

					Disposition of proceeds

					Of the gross proceeds from

			 the sale of land under paragraph (1), the City shall—

					

						(A)

						deposit 85 percent in the

			 Special Account;

					

						(B)

						retain 10 percent as

			 compensation for the costs incurred by the City—

						

							(i)

							in carrying out land sales

			 under paragraph (1); and

						

							(ii)

							for the provision of public

			 infrastructure to serve the Transition Area, including planning, engineering,

			 surveying, and subdividing the Transition Area for nonresidential development;

			 and

						

						(C)

						pay 5 percent to the State

			 for use in the general education program of the State.

					

				(c)

				Use of land for recreation or other public purposes

				The City may elect to retain

			 parcels in the Transition Area for public recreation or other public purposes

			 consistent with the Act of June 14, 1926 (commonly known as the ``Recreation

			 and Public Purposes Act'') (43 U.S.C. 869 et seq.) by providing to the

			 Secretary written notice of the election.

			

				(d)

				Noise compatibility requirements

				The City shall—

				

					(1)

					plan and manage the

			 Transition Area in accordance with section 47504 of title 49, United States

			 Code (relating to airport noise compatibility planning), and regulations

			 promulgated in accordance with that section; and

				

					(2)

					agree that if any land in the

			 Transition Area is sold, leased, or otherwise conveyed by the City, the sale,

			 lease, or conveyance shall contain a limitation to require uses compatible with

			 that airport noise compatibility planning.

				

				(e)

				Reversion

				

					(1)

					In general

					If any parcel of land in the

			 Transition Area is not conveyed for nonresidential development under this Act

			 or reserved for recreation or other public purposes under subsection (c) within

			 20 years after the date of the enactment of this Act, the parcel of land shall,

			 if determined to be appropriate by the Secretary, revert to the United

			 States.

				

					(2)

					Inconsistent use

					If the City uses any parcel

			 of land within the Transition Area in a manner that is inconsistent with the

			 uses specified in this section—

					

						(A)

						at the election of the

			 Secretary, the parcel shall revert to the United States; or

					

						(B)

						if the Secretary does not

			 make an election under paragraph (1), the City shall sell the parcel of land in

			 accordance with subsection (b)(2).

					

